DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
This office action is in response to the Request for Continued Examination filed on 1 November 2021 and the filing of the Declaration under 37 CFR 1.132 (1.132 Affidavit) filed on 29 September 2021.
This office action is made Non Final.
No claims were amended. 
Claims 1-26 are pending for examination.  Claims 1, 8, and 15 are independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2021 has been entered.
 
37 CFR 1.132 Declaration/Affidavit
The affidavit, by William Bedford Turner (hereinafter as Turner), under 37 CFR 1.132 filed 9/29/2021 is insufficient overall to overcome the rejection of claims 1-26 by removing the Howard reference (US20110246296) based upon the prior art rejection as set forth in the last Office action because: Turner’s arguments filed within the affidavit have been fully considered but they are not overall persuasive.
On pages of the affidavit, in regards to items 6-12 on pages 1-3, Turner argues that he is an inventor named on the Howard reference used to reject the claim rejections. Turner states that he is an inventor of US Patent application 15467639 and an inventor of US PGPub 20110246296 (now patent 8615432). In item 6, Turner describes Exhibit 1 being exported data from software called “Radar”, what each of the data of Exhibit 1 represents, and the purpose of Exhibit 1. In items 7-8, Turner recaps “The Examiner relies on US Patent Publication No. 2011/0246296 for its disclosure of “render primary content, the primary content having an allocated space on a first layer of a primary application, the allocated space having dimensions within the primary application” (herein after, “Allocated Space Concept”) as recited for example in claim 1. In particular the Examiner cites to Fig. 1, and paragraphs [0027]-[0029] of US Patent Publication No. 2011/0246296 as describing the Allocated Space Concept.” In response, Turner states “I invented the relevant concepts/portions of US Patent Publication No. 2011/0246296 pertaining to the Allocated Space Concept cited by the Examiner. As evidence of my contributions of this topic, rows 84, 85, 99, 183, 204 in Exhibit 1 all pertain to the Allocated Space Concept. The task in each of these rows was completed by me during the period ranging from February 2010 through July 2010”. In items 9-10, Turner recaps “The Examiner relies on US Patent Publication No. 2011/0246296 for its disclosure of “request, through an operating system of the mobile device, secondary content to be displayed, the request includes properties including dimensions and a location to fit the allocated space and a type of the secondary content” (herein after, “Operating System Request Concept”) as recited for example in claim 1. In particular the Examiner cites to Fig. 2, and paragraphs [0030]-[0033] of US Patent Publication No. 2011/0246296.” In response, Turner states “I invented the relevant concepts/portions of US Patent Publication No. 2011/0246296 pertaining to the Operating System Request Concept cited by the Examiner. As evidence of my contributions of this topic, row 85 pertains to the Operating System Request Concept. The task in this row references a daemon which is an operating system process used to receive requests for ads from applications, and to interact with an ad server to request the ads on behalf of the applications. This task was completed by me in March 2010. Row 204 in Exhibit 1 also pertains to the Operating System Request Concept as it pertains to advertisement size properties and this is also my work.” Furthermore, in items 11-12, Turner discloses that the Radar software indicate code checkins that allows an application with an allocated space to display an advertisement. Turner provides Exhibit 2 that shows the presence of an advertisement in the allocated space in the form of image showing a news app displaying an ad for Toy Story 3. Turner indicates that the image in Exhibit 2 was captured from a video at the 54 second mark showing Steve Jobs demonstrating the product, “iAd” which occurred on April 8, 2020. Turner indicated that the image in Exhibit 2 demonstrating the complete iAd client product is the result of the collective effort of me and the other engineers that checked in code into the Radar database on this project. Turner indicated that this Allocated Space Concept can be seen in the image in Exhibit 2. Therefore, Turner argues that his work cannot be used against the application since it was within one year of application’s filing data as under pre-AIA  35 USC 102(a). However, the Examiner disagrees.
The Examiner respectfully states that the filing date listed on the Howard reference is April 26, 2010. Furthermore, a provisional was filed on April 2, 2010. The subject matter of Paragraphs 0027-0033 and FIG 1 and 2 of Howard 2011/0246296 is disclose in paragraphs 0026-0032 and FIGs 1 and 2 of 61/320649. Therefore, 61/320649 has the same subject matter as Howard 2011/0246296, which is relied on in the Office action. Therefore, Howard reference receives the priority date of April 2, 2010 in which provisional 61/320649 was filed. This, the effective filing/priority date for the Howard reference is April 2, 2010. Thus, any evidence submitted with the affidavit needs to before the priority date of the Howard reference. In regards to Exhibit 1, rows 85, 99, 142, 183, and 204 are not considered because they occurred after the priority date of the Howard reference. Therefore, they are not timely presented. Furthermore, Turner provided no sufficient evidence that rows 84, 141, and/or 241 was worked/occurred on those dates. Exhibit 1 does not show the actual Radar software, but merely a spreadsheet of entered data. The mere data in a spreadsheet is not viewed as evidence showing these features were worked on those dates. Furthermore, the image shown in Exhibit 2 and Exhibit 2 is not considered as evidence since the date of the demonstration occurred after the priority. Turner states the image from taken from a video of Steve Jobs demonstration of Howard’s invention in which the demonstration occurred on April 8, 2010. This demonstration occurred AFTER the priority date of the Howard reference. Therefore, this evidence was not considered timely presented. Furthermore, Turner statements alone are not considered evidence and need to be supported by attached evidence. In regards to items 8 and 10, merely stating that certain rows of data in a spreadsheet is not considered evidence. As stated before, the rows with a date before the priority date of Howard do not show how each row connect with a particular paragraph from of the cited paragraphs of 20110246296 in this affidavit. No specific details are provided that explain how each row is connected to the one or more cited paragraphs of 20110246296. As stated, merely making statements that Turner invented the subject matter without timely present, substantial evidence is not persuasive. Turner/Applicant must provide sufficient evidence showing development of the features of Howard prior to the priority of date of Howard being used to reject the claimed subject matter. The Examiner respectfully sufficient/substantial evidence such as screenshots of the development of the claimed software such as a screenshots of a working version of the software such as a prototype. Software contains modules of code that when executed show the result of the execution. Providing screenshots of the execution of the coded claimed features would be sufficient/substantial evidence. Thus, evidence needed with Turner’s affidavit to result in the affidavit being persuasive would include screenshots of the execution the claim component that were worked in February and March 2010 disclosed in Exhibit 1. Thus, the evidence shown in Exhibit 1 and 2 is not persuasive to overcome the rejection by removing the Howard reference. Therefore, the statements provided by Turner are viewed as general statements without sufficient evidence and are not persuasive either. 
	The Examiner respectfully states Turner’s affidavit does not overcome the cited art rejections.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-26 remain rejected under 35 U.S.C. 103 as being unpatentable over Brown (US Publication No. 20110125594) and Howard (US Patent No. 20110246296). 
As per independent Claim 1, Brown teaches:
A mobile device comprising (Brown, paragraph [0036], disclose a computing device such as a cellular phone, a smart phone or some other type of device):
a processor (Brown, paragraphs [0034], [0039], disclose a processor); and a memory storing instructions, which when executed by the processor causes the processor to (Brown, paragraph [0034], disclose a memory storing instructions to be executed by the processor):
render the secondary content on a second layer, separate from the first layer of the primary application, wherein the second layer is positioned to obscure the allocated space, and wherein the second layer does not obscure the primary content rendered outside the allocated space within the first layer of the primary application (Brown, paragraphs [0111]-[0113], [0134]-[0135], [0140]-[0143], disclose present (render) the advertisement content (secondary content) on a second layer of the web page (primary application) (paragraphs [0134], [0140]), separate from the first layer of the web page (primary application) (paragraphs [0134], [0140]), where the second layer is placed in (to obscure) the allocated position (allocated space) (paragraphs [0111], [0134]), and where the second layer does not completely cover/obscure the content of the web page (primary content) rendered outside the allocated position (allocated space) within the first layer of the web page (primary application) (paragraphs [0134]-[0135], [0140]));
receive an interaction with the secondary content (Brown, paragraphs [0118]-[0119], [0130], disclose receive an interaction with the advertisement content (secondary content)); and
in response to receiving the interaction, expand the secondary content to obscure at least a portion of the primary content rendered outside the allocated space (Brown, paragraphs [0123], [0134], disclose in response to receiving the interaction, resize/size (expand) the advertisement content (secondary content) to cover/overlay (obscure) at least a portion of the web page (primary content) rendered outside the allocated position (allocated space)).
However, Brown does not specifically teach render primary content, the primary content having an allocated space on a first layer of a primary application, the allocated space having dimensions within the primary application; request, through an operating system of the mobile device, secondary content to be displayed, the request includes properties including dimensions and a location to fit the allocated space and a type of the secondary content;
However, Howard teaches:
render primary content, the primary content having an allocated space on a first layer of a primary application, the allocated space having dimensions within the primary application (Howard, Fig. 1, paragraphs [0027]-[0029], show and disclose a handheld computing device (Fig. 1, paragraph [0027]), comprising displaying a primary application (primary content) that reserves a view or a window or a frame to display a targeted application where the view occupies about ten percent of the available screen area or any desired portion of the primary application, which is similar or equivalent to render primary content, the primary content having an allocated space on a first layer of a primary application, the allocated space having dimensions within the primary application);
request, through an operating system of the mobile device, secondary content to be displayed, the request includes properties including dimensions and a location to fit the allocated space and a type of the secondary content (Howard, Fig. 2, paragraphs [0030]-[0033], disclose request, through an operating system (paragraphs [0033], [0031]) of the user device (paragraph [0008]), a targeted application (secondary content) for display in the view reserved for the targeted application that can fit reserved views of specified dimensions (paragraph [0032]) and meets other specifications such as content type, etc. (paragraph [0032]), which is similar or equivalent to request, through an operating system of the mobile device, secondary content to be displayed, the request includes properties including dimensions and a location to fit the allocated space and a type of the secondary content);
It would have been obvious to one of an ordinary skill in the art at the time the invention was made to have incorporated the concept of having render primary content, the primary content having an allocated space on a first layer of a primary application, the allocated space having dimensions within the primary application; request, through an operating system of the mobile device, secondary content to be displayed, the request includes properties including dimensions and a location to fit the allocated space and a type of the secondary content as suggested by Howard into Brown’s system because both systems display primary information and secondary information.  The combination would enable Brown’s system to allow a user to purchase products outside of a targeted application while maintaining the appearance that the user is still operating within the targeted application as Howard suggested in paragraphs [0051]-[0052]. Furthermore, Howard provides the benefit of enriching the experience of the user or to present advertising (0010)
As per dependent Claim 2, Brown and Howard teach the invention as claimed in Claim 1 above, and Brown teaches wherein a secondary application renders the secondary content and is known and trusted by the operating system (Brown, paragraphs [0038]-[0039], [0044]-[0049], disclose the content player (secondary application) is a browser plug-in within the user’s computer (known and trusted by an operating system) (paragraphs [0038]-[0039]), which is similar or equivalent to a secondary application renders the secondary content and is known and trusted by the operating system).
As per dependent claim 3, Brown and Howard teach the invention as claimed in Claim 1 above, and Brown teaches wherein a secondary application is configured to communicate with an-the operating system of the mobile device to harvest sensitive data used to select the secondary content (Brown, paragraphs [0038], [0044]-[0049], disclose the advertisement manager within the content player (secondary application) is configured to communicate with the user’s computer to collect (harvest) information about the user (sensitive data) used to select the advertisement content (secondary content) (paragraphs [0048]-[0049]), which is similar or equivalent to a secondary application is configured to communicate with an-the operating system of the mobile device to harvest sensitive data used to select the secondary content).
As per dependent Claim 4, Brown and Howard teach the invention as claimed in Claim 1 above, and Brown teaches wherein the secondary content is rendered in a dynamic view or a static view, the dynamic view configured to enable the a user to scroll through multiple items and select an items of the multiple items to view and the static view configured to not vary over time or vary on user interaction (Brown, paragraphs [0111]-[0113], [0123]-[0125]-[0130], disclose the advertisement content (secondary content) can be made to stretch (paragraph [0112] or be resized (dynamic view) (paragraph [0123]) or a fixed view (static view) (paragraphs [0111], [0113]), the dynamic view configured to enable a user to resize the advertisement content and scroll the web page (paragraphs [0125]-[0127])), and select items to view (paragraph [0130]) and the fixed view (static view) configured to not to stretch (vary over time or vary) on user interaction (paragraph [0113]), which is similar or equivalent to the secondary content is rendered in a dynamic view or a static view, the dynamic view configured to enable the a user to scroll through multiple items and select an items of the multiple items to view and the static view configured to not vary over time or vary on user interaction).
As per dependent Claim 5, Brown and Howard teach the invention as claimed in Claim 1 above, and Brown teaches wherein the secondary content is active content or passive content, the active content configured to elicit a pre-defined response from the user and the passive content configured to provide information to the user or direct the user to active content (Brown, paragraphs [0106]], [0118]-[0119], [0133], disclose the advertisement content (secondary content) can be engaged or interacted by a user (active content) (paragraphs [0106], [0118]), or a short “build-in animation or transition sequence (passive content) (paragraphs [0133]), which is similar or equivalent to the secondary content is active content or passive content, the active content configured to elicit a pre-defined response from the user and the passive content configured to provide information to the user or direct the user to active content).
As per dependent Claim 6, Brown and Howard teach the invention as claimed in Claim 1 above, and Brown teaches wherein the secondary content is also determined by a media format (Brown, paragraphs [0038], [0049], [0091], disclose the advertisement content (secondary content) includes media format such as text, images, video, animations, hyperlinks, widgets, dynamic micro-sites, programs, sound, slideshows, etc, which is similar or equivalent to the secondary content is also determined by a media format).
As per dependent Claim 7, Brown and Howard teach the invention as claimed in Claim 6 above, and Brown teaches wherein the media format is at least one of text, video, image, audio, and interactive content (Brown, paragraphs [0038], [0049], [0091], [0103], disclose the advertisement content (secondary content) includes text, images, video, animations, hyperlinks, widgets, dynamic micro-sites, programs, sound, slideshows, etc, which is similar or equivalent to the media format is at least one of text, video, image, audio, and interactive content).
As per independent claim 8, Claim 8 recites similar limitations as in Claim 1 and are rejected under similar rationale. 
As per dependent claims 9-14, Claims 9-14 recites similar limitations as in Claims 1-7 and are rejected under similar rationale. 
As per independent claim 15, Claim 15 recites similar limitations as in Claim 1 and are rejected under similar rationale. Furthermore, Brown discloses a medium (FIG 1 – storage)
As per dependent claims 16-20, Claims 16-20 recites similar limitations as in Claims 1-7 and are rejected under similar rationale. 
As per dependent Claim 21, Brown and Howard teach the invention as claimed in Claim 1 above, and Brown teaches comprising further instructions, which when executed by the processor causes the processor to: 
render a graphical transition, wherein the graphical transition is rendered after the interaction with the secondary content and before the secondary content is expanded to obscure at least a portion of the primary content rendered outside the allocated space (Brown, paragraphs [0133],[0136], disclose providing a “build-in” animation or transition to convey the requested web page is being taken over for a short period of time to display the advertisement content (secondary content) (paragraph [0133]), and "build-out" animation or transition to ease the transition from the advertisement back to the requested webpage (paragraph [0136]), which is similar or equivalent to render a graphical transition, wherein the graphical transition is rendered after the interaction with the secondary content and before the secondary content is expanded to obscure at least a portion of the primary content rendered outside the allocated space). 
As per dependent Claim 22, Brown and Howard teach the invention as claimed in Claim 1 above, and Howard teaches wherein the request includes an object tag identifying a secondary application to request and render the secondary content (Howard, paragraphs [0037]-[0038], [0056]-[0057], disclose the request includes metadata (object tag) describing a targeted application (paragraph [0037]) to request and display the targeted application (paragraph [0057]), which is similar or equivalent to the request includes an object tag identifying a secondary application to request and render the secondary content).
It would have been obvious to one of an ordinary skill in the art at the time the invention was made to have incorporated the concept of having wherein the request includes an object tag identifying a secondary application to request and render the secondary content as suggested by Howard into Brown’s system because both systems display primary information and secondary information.  The combination would enable Brown’s system to allow a user to purchase products outside of a targeted application while maintaining the appearance that the user is still operating within the targeted application as Howard suggested in paragraphs [0051]-[0052].
As per dependent Claim 23, Brown and Howard teach the invention as claimed in Claim 1 above, and Howard teaches wherein the request includes an object tag identifying a location to render the secondary content (Howard, paragraphs [0037]-[0038], [0032], disclose the request includes metadata (object tag) describing a targeted application (secondary content) (paragraph [0037]) that can fit the reserved view of specified dimensions (paragraph [0032]), which is similar or equivalent to the request includes an object tag identifying a secondary application to request and render the secondary content).
It would have been obvious to one of an ordinary skill in the art at the time the invention was made to have incorporated the concept of having wherein the request includes an object tag identifying a location to render the secondary content as suggested by Howard into Brown’s system because both systems display primary information and secondary information.  The combination would enable Brown’s system to allow a user to purchase products outside of a targeted application while maintaining the appearance that the user is still operating within the targeted application as Howard suggested in paragraphs [0051]-[0052].
As per dependent Claim 24, Brown and Howard teach the invention as claimed in Claim 23 above, and Howard teaches wherein the object tag identifies a secondary application and causes the second layer to be positioned to obscure the allocated space (Howard, paragraphs [0037]-[0038], [0032], disclose the metadata (object tag) describing a targeted application (secondary content) (paragraph [0037]) that can fit the reserved view of specified dimensions (paragraph [0032]), which is similar or equivalent to the object tag identifies a secondary application and causes the second layer to be positioned to obscure the allocated space).
It would have been obvious to one of an ordinary skill in the art at the time the invention was made to have incorporated the concept of having wherein the object tag identifies a secondary application and causes the second layer to be positioned to obscure the allocated space as suggested by Howard into Brown’s system because both systems display primary information and secondary information.  The combination would enable Brown’s system to allow a user to purchase products outside of a targeted application while maintaining the appearance that the user is still operating within the targeted application as Howard suggested in paragraphs [0051]-[0052].
As per dependent Claim 25, Brown and Howard teach the invention as claimed in Claim 1 above, and Howard teaches further comprising:
in response to the request, cause, by the operating system, execution of a secondary application, wherein the request includes an object tag identifying the secondary application (Howard, paragraphs [0037]-[0038], [0032], disclose in response to the request, cause, by the operating system (paragraph [0057]), running (execution of) a targeted application (secondary application) (paragraph [0064]), where the request includes the metadata (object tag) describing the targeted application (secondary content) (paragraph [0037]), which is similar or equivalent to in response to the request, cause, by the operating system, execution of a secondary application, wherein the request includes an object tag identifying the secondary application); and
request, by the secondary application, the secondary content having the dimensions to fit the allocated space and the type of the secondary content (Howard, paragraphs [0037]-[0038], [0032], disclose in request the targeted application (secondary application) that can fit the reserved view of specified dimensions and content type of the targeted application (paragraph [0032]), which is similar or equivalent to in response to the request, cause, by the operating system, execution of a secondary application, wherein the request includes an object tag identifying the secondary application).
It would have been obvious to one of an ordinary skill in the art at the time the invention was made to have incorporated the concept of having in response to the request, cause, by the operating system, execution of a secondary application, wherein the request includes an object tag identifying the secondary application; and request, by the secondary application, the secondary content having the dimensions to fit the allocated space and the type of the secondary content as suggested by Howard into Brown’s system because both systems display primary information and secondary information.  The combination would enable Brown’s system to allow a user to purchase products outside of a targeted application while maintaining the appearance that the user is still operating within the targeted application as Howard suggested in paragraphs [0051]-[0052].
As per dependent Claim 26, Brown and Howard teach the invention as claimed in Claim 3 above, and Howard teaches wherein the secondary application being configured with a token to demonstrate that the secondary application is trusted by the operating system (Howard, paragraphs [0011], [0033]-[0035], disclose the targeted application (secondary application) being configured with a unique key (token) to identify itself (paragraph [0035]) as being trusted by the operating system (paragraphs [0011], [0035]), which is similar or equivalent to the secondary application being configured with a token to demonstrate that the secondary application is trusted by the operating system).
It would have been obvious to one of an ordinary skill in the art at the time the invention was made to have incorporated the concept of having wherein the secondary application being configured with a token to demonstrate that the secondary application is trusted by the operating system as suggested by Howard into Brown’s system because both systems display primary information and secondary information.  The combination would enable Brown’s system to allow a user to purchase products outside of a targeted application while maintaining the appearance that the user is still operating within the targeted application as Howard suggested in paragraphs [0051]-[0052].
Response to Arguments
Applicant's arguments filed 9/29/2021 have been fully considered but they are not persuasive. 
D) The arguments cited on pages 3-6 by the Applicant contain similar arguments found in the 1.132 Affidavit by Turner. The Examiner has already addressed these arguments and point the Applicant above to the Examiner’s response to Turner’s Affidavit. Furthermore, the Examiner will address additional arguments that were not disclosed Turner’s affidavit, but by Applicant's attorney, below. Thus, Applicant argues the Examiner did not provide proper analysis of the declaration by evaluating the statements of Turner and only considered the evidence alone.  Applicant argues that Mr. Turner provided unequivocal statements and that statements alone are persuasive enough to overcome the Howard reference. However, the Examiner disagrees. 
The Examiner respectfully states that statements alone indicating that Turner invented the subject matter of Howard used in the office action are not persuasive or sufficient to remove the Howard reference as prior art. Evidence is needed to support and prove Turner’s statements otherwise the statements are viewed as general allegations. MPEP 716 discloses evidence is needed with the affidavits. Mr. Turner’s statements as they are not viewed as evidence. The evidence provided with Mr. Turner statements was not considered to be persuasive as explained above. In addition, the statements provided by Turner are viewed as general statements without having sufficient evidence to confirm/support the statements. Thus, the statements in the affidavit are not persuasive either. Therefore, Applicant’s arguments are not persuasive either. 

Conclusion
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite prosecution, promote compact prosecution and prevent a possible 112(a)/first paragraph rejection, the Examiner respectfully requests for each new limitation added to the claims in a future filing by the Applicant that the Applicant would cite the location within the specification showing support for that new limitation within the remarks. In addition, MPEP 2163.04(I)(B) states that a prima facie under 112(a)/first paragraph may be established if a claim has been added or amended, the support for the added limitation is not apparent, and applicant has not pointed out where added the limitation is supported.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/D. F./
Examiner, Art Unit 2177


/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177